DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-7, 10-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0239294 to Rosenblum et al.
At the outset Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  This applies to all claims addressed below.
Rosenblum et al. disclose a layer deposition apparatus (Fig. 4A-C, 2; and Fig. 7, 300) substantially as claimed comprising:  a substrate carrier (7); at least one inorganic material layer deposition station (30; Fig. 8, 324) comprising at least one PVD layer deposition chamber and/or at least one ALD deposition chamber (32/volume formed by walls of station), each comprising a source of an inorganic material (324E, I, J); at least one polymer deposition station (10; Fig. 11, 334) comprising at least one plasma polymerizing chamber (11/volume formed by walls of station) with a feed line system (334A-C) for monomer feeding and a plasma source (see, e.g., paras. 126-129); and a controller (e.g., 70, 70A-70N, 324H) constructed to control intermittent exposure of said substrate carrier to the a deposition effect from said station capable of inorganic layer deposition and from said station capable of polymer deposition.  Also see, e.g., paras. 54-78, 94.  In particular with respect to the capabilities of the 
The above rejection refers to two embodiments of Rosenblum each of which allow for deposition of multilayer coatings under at least of a pressure or a temperature controlled environment (e.g., abstract).  It would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to consider use of features of both embodiments.  Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additional note:  Rosenblum et al. teaches that the type of sources/constituents providing materials to the apparatus is not limited (see, e.g., paras. 102-103).
With respect to claims 2 and 20, the apparatus may further comprise at least one cooling station (e.g., 12, 14, 332).  Additionally, the stations of Rosenblum may be duplicated and used in any order.  Furthermore, the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 3-4, 8-13, as detailed above, the at least one station capable of inorganic material layer deposition comprise a gas supply arrangement (i.e. lines connected to station/chamber) and reservoirs/supplies (e.g. 324I and 324J) connected thereto and thereby capable of CVD/ALD.  See above regarding intended use and materials used during the same.  Also, note that duplication of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, Rosenblum et al. disclose that the inorganic layer may be deposited via PVD/sputtering/evaporation (see, e.g., paras., 59-62) and a solid source material as claimed may be used.
With respect to claims 5-7 and 25-28, as detailed above, any type of fluid may be used.  Furthermore, the courts have ruled expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claims 14 and 18-19, as detailed above, the path of Rosenblum et al. may be linear.  Also, see above regarding intended use and duplication of parts, as well as use of the substrate carrier.  Additionally, the stations of Rosenblum may be duplicated and used in any order.  Furthermore, the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claims 15 and 16, the chamber of the inorganic layer deposition station  and/or the chamber of the polymer deposition station comprises a controllably sealable and openable deposition space (e.g. using 12, 14, 40 and 50) for deposition operation and a pumping port (necessarily provided with respect to a disclosed reduced pressure-pressure source).  See above with respect to other features of the stations that are addressed above with respect to claim 1.
With respect to claim 21, accumulator (40) may be used as a load lock since it is used for isolating an outside, ambient atmosphere from a vacuum atmosphere of the system.
With respect to claims 17 and 22-24, the overall inside volume of the system in 4A is considered “a common deposition area”.  As detailed above, the controller is constructed to intermittently 
With respect to claim 29, the substrate carrier 7 in Fig. 4A may simultaneously carry more than one substrate.  
With respect to claim 30, again, regarding intended use, Examiner again notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 31-32, substrate 7 of Fig. 4A may at least be provided to carry a plurality of single substrates and/or a batch of substrates and/or to be provided in a vacuum environment.  See above descriptions of prior art.  Additionally, the substrate carrier is controllably movable from the aforementioned stations in a vacuum environment.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum et al. as applied to claims 1-7, 10-31 and 33 above and further in view of U.S. Patent Pub. No. 2015/0292085 to Baisl et al.
Rosenblum et al. disclose the invention substantially as claimed and as described above.
For example, as detailed above, the at least one station capable of inorganic material layer deposition comprise a gas supply arrangement (i.e. lines connected to station/chamber) and reservoirs/supplies (e.g. 324I and 324J) connected thereto and thereby capable of CVD/ALD.  See above regarding intended use and materials used during the same.  Also, note that duplication of chambers or In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Also see above regarding intended use.
However, Rosenblum et al. fail to disclose a/the inorganic material layer deposition station comprising a laser sources.  
Baisl et al. teach performing an inorganic material layer process such as CVD/ALD wherein a laser may be used to, inter alia, provide thermal effects with lower temperature stress to the substrate being worked upon thereby also allow for a greater material selection (see, e.g., para. 40).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the inorganic material layer deposition station capable of performing an inorganic material layer process such as CVD/ALD wherein a laser may be used to, inter alia, provide thermal effects with lower temperature stress to the substrate being worked upon thereby also allow for a greater material selection as taught by Baisl et al.

Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive and/or they have been modified to account for claim amendments.  
Note:  Applicant has amended “control unit” to be “a controller”.  However, while this amendment precludes a 112f, interpretation, it is not clear what feature/structure is intended to be readable thereon.  Additionally, presumably, the claim language is intended to change the interpretation and scope from the “a control unit”.  No remarks were made with respect this change.  Thus, a new/updated and corresponding claim interpretation has been provided.  It is also noted that there is a “switch” mentioned in the specification, however it does not appear that the switch as set forth with 
Applicant is invited to clarify via remarks and/or amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716